Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group II in the reply filed on 04/22/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xinhua et al., CN105206524A in view of Roh, KR 2005-0032305A.
CN ‘524 shows the invention substantially as claimed including a GaN-based epitaxial structure; and a metal layered structure that is formed on said GaN-based epitaxial structure, and that includes a diffusion barrier layer, an aluminum layer and a metallic unit which are sequentially disposed on said GaN-based epitaxial structure in such order, an ohmic contact adapted to be formed between said GaN based epitaxial structure and said metal layered structure (see, for example, figs. 1-2 and “Detailed Ways” portion of machine translation).
CN ‘524 does not expressly disclose an aluminum oxide layer which is formed on a lateral surface of said aluminum layer. KR ‘305 discloses an aluminum oxide layer which is formed on a lateral surface of an aluminum layer (see figs. 5-7 and their descriptions). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the product of CN ‘524 so as to form an aluminum oxide layer on a lateral surface of the aluminum layer in order to prevent lateral diffusion of the aluminum.
	Regarding claim 14, note that titanium is one of the metals contemplated (see, for example, paragraph before “Beneficial effects”).
	Concerning dependent claims 15-16, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine through routine experimentation the optimum thickness of the barrier and aluminum layer based upon a variety of factors including the desired dimensions and scale of the device and such limitation would not lend patentability to the instant invention absent a showing of unexpected results.
	Concerning dependent claim 17, note that the metallic unit can comprise one of the claimed elements (see, for example, paragraph before “Beneficial effects”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



May 18, 2022